 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & D Sportswear CorporationandInternationalLadies'Garment Workers'Union,AFL-CIO. Case10-CA-8378TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 18, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 25, 1970, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three,,emberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, C & D Sportswear Corporation,Adel,Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.2iThese findings and conclusions are based, in part, upon the credibilitydeterminations of the Trial Examiner, to which the Respondent exceptsOn the basis of our own careful review of the record, we conclude that theTrialExaminer's credibility findings are not contrary to the clearpreponderance of all the relevant evidence Accordingly, we find no basisfor disturbing those findingsStandard Dry Wail Products,Inc, 91 NLRB544, enfd 188 F 2d 362 (C A 3)2 In footnote I I of the Trial Examiner's Decision substitute °20" for"10" days189 NLRB No. 5ROBERT E MULLIN, Trial Examiner: This case was heardat Adel, Georgia, on August 27, 1970, pursuant to a chargeduly filed and served,' and a complaint issued on July 6,1970. The complaint presents questions as to whether theRespondent violated Section 8(a)(3) and (I) of the NationalLabor Relations Act, as amended. In its answer, duly filed,the Respondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing, and to file briefs. Oral argument was waived.On October 5, 1970, able briefs were submitted by theGeneral Counsel and the Respondent.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the demeanor of thewitnesseswhen they appeared and testified, the TrialExaminer makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTheRespondent, aGeorgia corporation,with itsprincipal office and place of business located at Adel,Georgia, is engaged there in the manufacture and sale ofmen's and women's clothing. During the calendar yearprior to the issuance of the complaint, a representativeperiod, the Respondent sold and shipped finished productsvalued in excess of 50,000 directly to customers locatedoutside the State of Georgia Upon the foregoing facts, theRespondent concedes, and the Trial Examiner finds, thatthe C & D Sportswear Corporation is engaged in commercewithin the meaning of the Act.11THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO,herein calledILGWU or Union,isa labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.ThePrior Board DecisionOn January 12, 1970, the Board issued its Decision andOrder inC & D Sportswear Corporation,180 NLRB No. 99,wherein the Board found that in 1969, during the course ofan organizational campaign sponsored by the ILGWU attheRespondent's factory, the Respondent unlawfullythreatened employees that it would close Its plant ratherthan deal with a union, coercively interrogated employeesas to their union activities, and unlawfully created theimpression of surveillance. The Board further found thatiThe charge was filed on May 28 1970 C & D SPORTSWEAR CORPORATION25the Respondent had discriminatorily discharged three of itsemployees, including one Margaret McDaniel. The Boardissued a broad order requiring that the Respondentreinstatewith backpay those whom it had unlawfullydischarged and that it cease and desist in the future fromthe unfair labor practices found as well as from violatingthe Act in any other manner.B.The Reinstatement and SubsequentDischarge ofMargaretMcDaniel,-Contentionsof theParties,Findings and ConclusionsWith Respect TheretoOn April 1, 1970, and in compliance with the Board'sOrder in the aforementioned case, the RespondentreinstatedMargaret McDaniel and assigned her to makingcuffs. She remained at work for approximately 5 weekswhen, on May 8, 1970, the Respondent discharged her for asecond time, according to the General Counsel because ofher union affiliation. This allegation is denied by theRespondent in its entirety and, affirmatively, the latterasserts that McDaniel was discharged for making threats toa fellow employee and to the plant manager.IrvingDinnerman has been a principal officer of theRespondent and its plant manager for many years. Next tohim in the supervisory hierarchy is Irene Hajjar who, for asubstantialperiod,has been the head floorlady andsupervisor of the sewing department. This is the departmentwhere most, if not all, of the production employees work.McDaniel was first hired in June 1967 and worked underHajjar until her original discharge on May 7, 1969The initial union organizational campaign among theRespondent's employees took place during the late winterand the spring of 1969. In the aforementioned Decision, theBoard found that on April 15, 1969, McDaniel signed acard in the ILGWU and thereafter actively solicited on itsbehalf among her coworkers; on the evening of April 27,McDaniel accompanied a union organizer to the home ofan employee, and on the morning of April 28, Dinnermanoffered her a promotion to supervisor which she declinedand in so doing told Dinnerman that she would not acceptthe promotion because to do so would make it impossiblefor her to work on behalf of the Union among her fellowemployees. The Board further found that, during this sameconversation with the plant manager, McDaniel told him ofvarious grievances which she and her coworkers had as tothe methods of supervision used by him and Mrs. Hajjar,and that during the discussion Dinnerman told her that hewas aware of her union activities and warned her that hewould close the plant rather than compromise with theUnionOn May 7, 1969, the Respondent terminatedMcDaniel, as the Board found, for her union activity.AfterMcDaniel's reinstatement on April 1, 1970, inconformity with the Board's Order, she apparently workedseveralweeks without incident. On May 8,2 she wasdischarged for a second time under the circumstances thatare set forth belowMcDaniel testified at the hearing that on May 7, anotheremployee, one Velora Shaw, told her that Dinnermanwanted the names of all girls who talked to those who hadbeen reinstated pursuant to the Board's Order and thatBetty Baldree, an employee in the sewing department, wascompiling a list of such names for the plant manager. Onthat same day McDaniel observed Plant Manager Dinner-man engaged in a conversation with Mrs. Baldree at herwork station. At the end of the shift that afternoon, asMcDaniel and two of her coworkers, Carrie McGee andDene Rowan, were leaving the building, McDaniel stoppedBaldree and questioned her as to her conversation withDinnerman. Baldree gave the following testimony as to thisexchange:Margaret [McDaniel] stopped me and says, "Betty,what is this I hear about you takin' names of people thatwe talk to and givin 'em to Mr. Irving?" 3 And, she says,"Are you dour' it? And, I says, "No, Margaret, I'm notdoing it." I says, "Mr. Irving and I talked about aprivatematter this morning." And, she says, "Well, Idust heard you were." And, she mentioned that Carrie[McGee] had been embarassed about some insurancematter at the hospital. And, I told her that what Mr.Irvin' and I had talked about was a bill that I owed thehospital, and he ast me to see about gittin it paid, andthat was all.Both McDaniel and McGee also testified as to what wassaid during the course of this conversation. Their testimonywas in substantial accord with the foregoing account whichBaldree gave. All were in agreement that McDaniel did nomore than ask the questions of Baldree as the latter quotedthem in the testimony set forth above, and that, after thisbrief conversation was concluded, the participants proceed-ed to their respective homes. Although Baldree testifiedthat at the time McDaniel had an "evil look in her face,"she conceded that, during the conversation, McDaniel didnot raise her voice, or speak in an aggressive or threateningmanner.McDaniel and Baldree had known each other for severalyears and lived within a block of one another in the town ofAdel. They described their relationship at one point ashaving been that of "friends," or "friendly." During theunion campaign the preceding year, Baldree had beenopposed to the Union, and when McDaniel brought aunion organizer to Baldree's home in April 1969, the latterhad asked her and her companion to leave the house.Baldree conceded that this incident had caused a change inher attitude toward McDaniel.Upon arrival at the plant on the morning of May 8,Baldree reported her conversation with McDaniel to HeadFloorladyHajjar and to Plant Manager DinnermanAccording to the latter, almost immediately after gettingBaldree's account of the conversation, he noticed McDan-ielnear the timeclock about 75 feet away Dmnermancalled out to McDaniel and directed that she report to himat once. McDaniel and McGee testified that Dinnerman"screamed out" this summons. Baldree testified that theplant manager spoke in a manner that he never used inconversingwithherand that he was "real loud."Dinnerman conceded that on this occasion "I . . talkedloud " McDaniel testified credibly that, when she respond-ed to his order and was proceeding toward him, the plant2All dates referred to hereinafter are for the year 1970, unless otherwisespecifically notedThroughout the course of the hearing, the employee witnesses referredto Plant Manager Irving Dinnerman as "Mr Irving" 26DECISIONS OF NATIONALLABOR RELATIONS BOARDmanager shouted out that she was to "Leave my girlsalone" and thereupon lectured her for having botheredBaldree. Dinnerman himself testified that when McDanielwas within about 15 feet of him he delivered the followingadmonition:"Margaret, I wish you'd do me a favor and stoppestering these people and botherin' them and threaten-ing them" She [McDaniel] said "I'm not botheringanybody" . . I said, "Margaret, you bothered Betty;now, leave her alone. Just sit at your machine and doyour work and don't bother anybody "According to Dinnerman, at that time there were about 45to 50 employees in the area.At the hearing, Dinnerman testified that he had assumed,solely on the basis of what Baldree told him, that McDanielhad pestered, bothered, and threatened Baldree. Heconceded, however, that he did not accord McDaniel anopportunity to give her version of the conversation inquestion,notwithstanding the fact that prior to thisoccasion,McDaniel had never, so far as he knew,threatened, bothered, or pestered anyone at the plant.The next incident in the sequence of events whichprecededMcDaniel's termination occurred during thebreak period at 10 a.m that day. McDaniel testified thatafter the public admonition with which Dinnerman hadchastised her that morning she determined to tell Baldreethat thereafter the employees at the plant would have nouse for her. When the bell rang at 10 o'clock, as McDaniel,McGee, and Rowan walked past Baldree's machine on theway to take their break, McDaniel called out to her "Youhave just cut your own throat." Baldree made no rejoinderand McDaniel said nothing else as she and her coworkersproceeded down the aisle.It is apparent that, notwithstanding the celerity withwhich the management thereafter concluded that thisremark constituted a threat of violence, Baldree herself didnot immediately so construe McDaniel's comment. Ac-cording to Baldree, she told Lois Folsom, her assistantfloorlady, who was nearby, what had been said and thenasked Folsom "what could Margaret have meant by herremark?" She testified that later she asked Mary Odom, acoworker at the machine next to hers, " .what in theworld could Margaret have meant by such a remark?"Folsom testified that when Baldree came to her andreportedMcDaniel's comment, the employee stated, "Idon't know how to take it . . . I don't know what she meantby it . how do you think she meant it." 4After her conversation with Folsom, Baldree reportedMcDaniel's comment to Hajjar. Soon thereafter, Dinner-man came to the scene. According to Baldree, she told himwhat McDaniel had said and that she was upset about thematter. She testified that his only question to her waswhether she would swear to what she had told him and thatwhen she assured him that she would, he leftDinnerman testified that when he saw Baldree on thisoccasion, the employee told him "Margaret threatened tocutmy throat " None of the other witnesses, however,+Folsom did not testify as to what, if any, analysis she offeredemployee Baldree as to the construction that should be placed uponMcDaniel's remark Some indication as to Folsom's attitude, however, maybe gathered from Dinnerman's testimony According to the plant manager,a short while later when he arrived in the area, Folsom told him that "someincluding Baldree, had so reported McDaniel's remark.Baldree testified that McDaniel told her "You've cut yourown throat," and that she had reported precisely thislanguage to the plant manager.5 Dinnerman testified thatshortly before noon that day he told McDaniel that "someserious accusations" had been made against her and thatshe was to leave the plant at noon and stay home until hecontacted her.It appears that after the plant manager ordered McDanielto go home at 12 o'clock, she at first turned to go to hermachine, but then came back to the head floorlady's tablewhere Dinnerman was talking with Hajjar. In the initialconversationDinnerman had not described or specifiedany of the alleged accusations that had been made againsther.When McDaniel came back to the floorlady's stationshe asked the plant manager why he was sending her home.Dinnermanrepeatedhisearlierstatementthat"accusations" had been made against her. McDanieltestified that she then told him that she had already givenhim an account of her conversation with Baldree the daybefore and that at 10 o'clock that morning, and after hisverbal strictures at the beginning of the shift, she had toldBaldree that "she had just cut her own throat." AccordingtoMcDaniel, she told the plant manager that by thatstatement she meant "that all of the girls in the plant thathad heard him gettin' onto me won't have any use for herany more." McDaniel testified that Dinnerman refused tobe drawn into any discussion of the matter, reiterated hisearlier statement that accusations had been made againsther and repeated his order that she go home and stay there.Dinnerman's version of the exchange with McDaniel wasin substantial accord with her testimony up to this point.However, after the plant manager endeavored to cut offfurther discussion and again ordered her to go home, heand McDaniel engaged in a heated exchange, about whichthere is a sharp conflict.According to McDaniel, in concluding the conversation,she stated that she would follow his orders and leave theplant, but that, in the meantime, she wanted to tell him:..Icame back to work here willingly and letbygones be bygones, and I've worked hard and giveMiss Irene [Haajar] a good day's . . work, and havepleased her . . . . How you and your daddy haveoperated a business in this town this many years andtreated the women the way you have without some manin the county coming down here and pulling your hairout and beatin' you down, I don't know. And he said,"Are you threatenin' me?" I said, "No, sir, I'm not. I'mdust tellin' you that you don't respect the women of thisplant, or anybody else." He said "You had better gobefoie I slap some charges against you." I said, "Allright, I will." And I left.Dmnerman testified that during the latter part of thisexchange he again suggested that McDaniel go home andthat she then used the language which he thereupondescribed in his testimony as follows:[She said ] "You're still looking to have your throat cut."of the women in here are pretty mad at Margaret and they wanta beat onher and throw her outta here "Hayzr testified that Baldree told her "Margaret McDaniel said I'vedust cut my own throat " C & D SPORTSWEAR CORPORATION27I said,"Margaret,I'm gonna take that as a threat " Shesaid,"No, I didn't mean that,Imeant that it's a wonderthat you and your father haven't had your throats cut."And, at thattime,Isaid, "Margaret, you'd better gohome before I bring charges against you on something.She said,"It's a wonder that you and your fatherhaven't had your throats cut and your head crushed "Hajjar,the only other witness who testified about thisincident,stated that she heard McDaniel say "Your fatherand you are lookin' to havin' your throats cut," but that shedid not hear any of the conversation thereafter.During the noon hour, McDaniel telephoned Baldree ather home to remonstrate with her for having reported analleged threat to Dinnerman and to dispute the claim thatwhat she had said to Baldree had any sinister connotationsBaldree testified that McDaniel told her that-. .what she meantby thefact that she said I had justcut my own throat was that the girls at the plant had lostalluse for me,whatsoever,that they would not haveanything else to do with me.Baldree testified that McDaniel was crying at the time andthat during the course of their conversation she emphasizedthat she felt Baldree had caused her to lose her job.McDaniel's testimony was in substantial accord with thatof Baldree According to McDaniel,the conversation wasconcluded with a plea on her part that Baldree help her gether job back by telling Dinnerman that she had made nothreats 6When Baldree returned to the plant after the noon lunchhour,she did,in fact,report to Dinnerman on the telephoneconversation with McDaniel She testified that she told theplant manager that McDaniel said that by her remark "Youhave just cut your own throat,"she meant that "the girls inthe plant had lost all use of me, and that she hoped that myconscience really bothered me and [that] I had manysleepless nights"She also told Dinnerman that McDanielcontended that Baldree was responsible for her dischargeand that if the matter went to court she had the best lawyerin the State and that it would cost Baldree and Dinnermana considerable amount of money According to Baldree, allthatDinnerman said to her on this occasion was "Calmdown, Betty "7May 8 was a Friday. As was apparent from herconversation with Baldree during the noon hour, whenMcDaniel left the plant in compliance with Dinnerman'sorder that she go home,she assumed that she was beingdischarged In this she was correct,and on the followingMonday, Dinnerman sent her a letter which stated,according to her testimony,that she was being terminatedformaking threats "against employees of C & DSportswear and [Irving Dfnnerman]and his father."8At the hearing, Dinnerman conceded that prior to hertermination he had no complaints about Mc Daniel's workaBaldree also testified that McDaniel asked whether she (Baldree) wasgoing to take the matter,to court,"and that when she responded that thatdecision was up to Dmnerman,McDaniel told her that if the matter wentto court that she could fight it as long as Baldree and the Company wantedto that she had the best lawyer in the State and that"she hoped myconscience really bothered me "IWhen on the stand,Dinnerman acknowledged that Baldree reportedtohim about her conversation with McDaniel immediately after shereturned to the plant but he testified that he could not recall her havingAccording to Dinnerman, he discharged her because of thestatement made to Baldree and"because of.. .the wayshe spoke to me, the way she had threatened me."Although at noon on May 8, Dinnerman orderedMcDaniel to go home and stay there until he contacted her,presumptively while he investigated the matter,no suchinvestigationwas ever conducted.Dinnerman concededthat he never talked with either McGee or Rowan, the twoemployees who were present with McDaniel on May 7 and8,when both conversations with Baldree occurredAssistant Floorlady Folsom testified that aside from herone conversation with Dinnerman on the morning of May8, and prior to the employee's dismissal,she was not askedany questions about what had taken place. EmployeeOdom,who was present on May 8 when McDaniel madethe remark in question to Baldree,testified that themanagement made no inquiry of her as to the statementand the circumstances of its utterance,and FloorladyHajjar testified that she was not asked to send anyone to theplant office in connection with any such investigation.Dinnerman did, however,discuss the matter with Baldreeon three different occasions on May 8 The first time waswhen Baldree came to him before the shift began work andreported the conversation of the prior afternoon,as a resultof which Dinnerman immediately thereafter loudly admon-ishedMcDaniel before her coworkers to "leave my girlsalone" and to "stop pestering.. .bothering. . andthreatening"them.Later that morning when Baldreereported to him that McDaniel had called out that she hadjust "cut her own throat,"Dinnerman inquired whetherBaldree would give a sworn statement to that effect and,when assured that she would,solicitedno furtherinformation.Afterthe noon hour recess Baldree reported tohim again,this time on her telephone call from McDanieland, in so doing,told him that the latter employee hadendeavored to explain what she had meant by her remarktoBaldree earlier in the day It is significant that,notwithstanding his willingness to accept Baldree's versionof events and to accord her a hearing,Dinnerman concededthat he never asked McDaniel to give her account of whathad occurred on the afternoon of May 7 or on the followingmorning.Dinnerman testified that it was his practice, whendifferences arose among the female employees in the plant,to smooth over such matters as they developed Accordingto the plant manager, on an earlier occasion when two ofthe female employees were involved in a dispute,one of thedisputants voluntarily quit after he spoke to her so that itwas unnecessary for him to take any disciplinary action.Apart from Mc Daniel's case, he could recall only one othersituation where he ever sent an employee home pending aninvestigation,and, in that instance, the individual inquestion had assaulted a coworker with a knifetoldhim that McDaniel had explained what she had meant by thestatementmade to Baldree earlier that day Baldree's testimony to theeffect that she had so informed Dinnerman was credible and the TrialExaminer concludes that she reported the conversation to Dinnermansubstantially as she testified"This letter was never offered However.there appears to be no disputeas to its contents The testimony of Dinnerman is in substantial accordwith the foregoing description of the letter to which McDaniel testified 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Dinnerman, in his final verbal exchangewithMcDaniel, she told him "You're still lookin' to haveyour throat cut" and "It's a wonder that you and yourfatherhaven't had your throats cut and your headcrushed." Hajjar testified that she heard McDaniel say tothe plant manager "Your father and you are lookin' tohavin' your throats cut." Although she was present in thearea throughout the conversation between McDaniel andDinnerman, she testified that she could recall no more ofthe conversation after having heard the last alleged remark.McDaniel conceded that she told Dinnerman that shecould not understand how he and his father could treat thewomen in the plant the way they had "without some men inthe county coming down here and pulling your hair out andbeatin'you down ." and that when Dinnermanimmediately asked whether she was threatening him, shedenied that she meant this comment as a threat. At thehearing she also denied that on this occasion she toldDinnerman "It's a wonder that some men. . haven't . .bashed you and your father's head in." Hagar professed tohave a fear of physical harm if she herself orderedMcDaniel to go home. She testified that, for this reason, sherequested thatDinnerman himself give this order toMcDaniel Hajjar's subjective testimony as to her fears andapprehensions about violence on the part of McDaniel hadno ring of conviction and neither she nor Dinnerman was aconvincing or persuasive witness as to the events of May 8.On the basis of his observation of the witnesses at thehearing, theTrialExaminer has reached the sameconclusion as to Baldree and the testimony she gave on herencounters with McDanielWhereas Baldree testified thatMcDaniel had an "evil look in her face," she conceded thatMcDaniel never raised her voice in any of their conversa-tions and that the latter had never acted toward her in athreatening or aggressive manner Throughout the time thatBaldree was on the stand she gave the appearance of a verynervous, excitable type of person who had developed anabiding animosity toward McDaniel In contrast, McDan-iel impressed the Trial Examiner as a frank and honestwitness throughout the course of her testimony and, mostparticularly,when, after her direct examination, she wassubjected to an extended cross-examination. She wasarticulate and completely candid at all times Consequent-ly, it is the conclusion of the Trial Examiner that heraccount of her final conversation with Dinnerman is moreaccurate than that of either the plant manager or the headfloorladyConcluding FindingsMcDaniel was an employee of several years' experienceat the plant who had been proficient to the point whereDinnerman had promptly offered her a supervisory postwhen he first learned of her interest in the Union. As theBoard found in its decision, she declined this offer for thestated reason that its acceptance would prevent her fromworking for the unionization of her coworkers. Shortlythereafter, as the Board further found, she was discrimina-torily dischargedThe Respondent offered no criticism ofher work record subsequent to April 1, 1970, when she wasreinstated, pursuant to the Board's Order in the earlier caseThe Board's order of reinstatement did not giveMcDaniel a license to avoid any of the duties andobligations of an employee in the plant and certainlyaccorded her no right to engage in verbal abuse or makethreats upon the plant manager. Here, however, it is theconclusion of the Trial Examiner that, on the facts foundabove,McDaniel did not threaten Baldree, her coworker,or Dinnerman, the plant manager.On the morning of May 8, after Baldree reported herconversationwithMcDaniel the evening before andwithoutmaking any effort to discuss the matter withMcDaniel, Dinnerman promptly chose to treat the latter asifshe had threatened Baldree. Thereafter, and notwith-standing the fact that at the hearing he conceded thatMcDaniel had never been a disciplinary problem, he loudlydenounced her before a large number of other employeesfor "pestering ... bothering ... and threatening mygirls " Inmidmorning, afterMcDaniel expressed herindignation over Baldree's reporting their earlier conversa-tion to the management by telling Baldree she had cut herown throat, and whereas Baldree herself initially waspuzzled as to how to construe this comment, Dinnermanelected to consider the remark as a threat and sought fromBaldree a commitment as to whether she would give asworn statement in connection with the incident. At noon,when Dinnerman told McDaniel to go home and await acall from him, the employee knew that her fate was sealed.When McDaniel requested an explanation as to why shewas being sent home, the plant manager would only saythat "accusations" had been made against her. Since up tothat point McDaniel had neither been asked, nor given anopportunity, to relate her version of any of the events inquestion, it was not surprising that McDaniel, a person notlacking in self-respect, thereafter vented her indignation tothe plant manager.The Act accords employees no freedom to make threatsto their supervisors or to engage in verbal abuse of the plantofficials.Neither, however, does it accord any freedom toan employer to engage in disparate treatment of anemployee when such action is discriminatorily motivated.In the earlier case involving the Respondent, the Boardfound, as noted earlier, that the plant management, asrepresentedprimarilybyDinnerman, had committedextensiveunfair labor practices and that one of theprincipal targets of this discriminatory course of action hadbeen McDaniel In the instant case, after McDaniel hadbeen reinstated for less than 6 weeks, in compliance with aBoard Order, Dinnerman discharged her again, allegedlyfor threats to him and Baldree On the basis of the findingsset forth above, it is the conclusion of the Trial Examinerthat this explanation was a pretext and that the primarymotive for McDaniel's second termination was discrimina-toryAccordingly, it is further found that by this conductthe Respondent violated Section 8(a)(3) and (1) of the ActCONCLUSIONS OF LAW1The Respondent is engaged in commerce and theUnion is a labor organization,all within the meaning of theAct2By discriminating in regard to the hire and tenure ofMargaret McDaniel,therebydiscouraging membership inthe Union,the Respondent has engaged in, and is engaging C & D SPORTSWEAR CORPORATION29in unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, the Trial Examiner willrecommend that the Respondent be ordered to cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that the Respondent discriminatorilyterminatedMargaret McDaniel on May 8, 1970, the TrialExaminer will recommend that the Respondent be orderedtoofferMcDaniel immediate and full reinstatementwithout prejudice to her seniority or other rights andprivileges, and make her whole for any loss of earnings shemay have suffered from the time of her discharge to thedate of the Respondent's offer of reinstatementThebackpay for the foregoing employee shall be computed inaccordance with the formula approved in F. WWoolworthCompany,90 NLRB 289, with interest computed in themanner and amount prescribed inIsis Plumbing & HeatingCo, 138 NLRB 716, 717-721 It will also be recommendedthat the said Respondent be required to preserve and makeavailable to the Board, or its agents, upon request, payrolland other records to facilitate the computation of backpaydue.As the unfair practices committed by the Respondent areof a character striking at the root of employee rightssafeguarded by the Act, it will be recommended that thesaidRespondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N L R B v Entwistle Mfg Co.,120F.2d 532, 536 (C.A. 4).Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, the TrialExaminer hereby issues the following recommendedORDERSor substantially equivalent position, without prejudice toher seniority or other rights and privileges.(b)Make Margaret McDaniel whole for any loss ofearnings suffered by reason of the discrimination againsther, in the manner set forth in the section above entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement.(d)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of herright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(e) Post at its place of business in Adel, Georgia, copies ofthe attached notice marked "Appendix " 30 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced orcovered by any other material.(f)Notify the Regional Director for Region 10, in writingwithin 20 days from the receipt of this Decision, what stepshave been taken to comply herewith I'v In the event no exceptions are filed, as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board "11In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 10 in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "C & D Sportswear Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in a labor organization bydiscriminating in regard to hire, tenure, or other conditionsof employment(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassistany labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyand all such activities2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Margaret McDaniel reinstatement to her formerAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWEWILLNOTdiscouragemembershipinINTERNATIONAL LADIES' GARMENT WORKERS' UNION,AFL-CIO, or in any other labor organization of ouremployees, by discharging any of our employees, or bydiscriminating against them in regard to their hire ortenure,or any other term or condition of theiremployment. 30DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILLoffer Margaret McDaniel immediate and fullreinstatement to her former or substantially equivalentposition,without prejudice to her seniority or otherrights and privileges, and make her whole for any loss ofpay suffered as a result of discrimination against her.DatedByC & D SPORTSWEARCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, NE.,Atlanta, Georgia 30308, Telephone 404-526-5760.